Name: 90/367/EEC: Commission Decision of 27 June 1990 confirming the Order of the Prefect of the Upper Normandy region of 23 April 1990 restricting fishing for scallops in the western Seine estuary (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  regions of EU Member States
 Date Published: 1990-07-13

 Avis juridique important|31990D036790/367/EEC: Commission Decision of 27 June 1990 confirming the Order of the Prefect of the Upper Normandy region of 23 April 1990 restricting fishing for scallops in the western Seine estuary (Only the French text is authentic) Official Journal L 180 , 13/07/1990 P. 0032 - 0032*****COMMISSION DECISION of 27 June 1990 confirming the Order of the Prefect of the Upper Normandy region of 23 April 1990 restricting fishing for scallops in the western Seine estuary (Only the French text is authentic) (90/367/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), and in particular Article 13 (4) thereof, Whereas by letter dated 2 May 1990 the French Republic, acting under Article 13 (2) of Regulation (EEC) No 3094/86, notified to the Commission the Order of the Prefect of the Upper Normandy region of 23 April 1990 restricting fishing for scallops in the western Seine estuary; Whereas by implementing the Order of the Prefect of the Upper Normandy region of 23 April 1990 the French authorities introduced from 30 April to 31 December 1990 a ban on fishing for scallops measuring less than 110 mm within the western Seine estuary and in the areas defined in Article 1 of the Order; whereas that ban applies to fishermen from all the Member States in the aforementioned area and during the aforementioned period; Whereas this emergency conservation measure is intended to protect the stock of scallops in the area to which the Order applies; whereas the measure is more restrictive than the standard Community provision laid down by the text relating to the minimum authorized size of scallops in Annex III to Regulation (EEC) No 3094/86; whereas, however, the danger of depletion of the stock in question obliged the French authorities to adopt the measure notified; Whereas since in this case all the formal and substantial conditions permitting the French authorities to invoke Article 13 (2) of Regulation (EEC) No 3094/86 and adopt the emergency conservation measure notified have been met, the measure should be confirmed, HAS ADOPTED THIS DECISION: Article 1 The Order of the Prefect of the Upper Normandy region of 23 April 1990 restricting fishing for scallops in the western Seine estuary is hereby confirmed. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 27 June 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75.